Murdoch and GreeN
dissenting: We can not agree with that portion of the prevailing opinion which holds that the evidence does not warrant a finding that the contract had any value when turned over to the corporation by Bloyd and Bachenheimer. In 1919, these contracts for prison labor were no longer let upon competitive bids and there is nothing in the evidence which would preclude a finding that this contract had a value. On the contrary the findings of fact clearly indicate to our minds that the contract had a substantial value, which amounted to $150,000 at least.